Title: From Alexander Hamilton to Marquis de Lafayette, [25 June 1778]
From: Hamilton, Alexander
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


[Cranbury Town, New Jersey, June 25, 1778]
Sir,
We find on our arrival here, that the intelligence received on the road is true. The enemy have all filed off from Allen Town on the Monmouth road. Their rear is said to be a mile Westward of Lawrence Taylor’s Tavern, six miles from Allen Town. General Maxwell is at Hyde’s Town, abt. three miles from this place. General Dickinson is said to be on the enemy’s right flank, but where cannot be told. We can hear nothing certain of General Scott but from circumstances he is probably at Allen Town. We shall agreeable to your request consider and appoint some proper place of rendesvous, for the union of our force, which we shall communicate to General Maxwell & Scot and to yourself. In the mean time, I would recommend to you to move towards this place as soon as the convenience of your men will permit. I am told Col Morgan is on the enemy’s right flank. He had a slight skirmish with their rear this forenoon at Robert Montgomery’s, on the Monmouth road leading from Allen Town. We shall see General Maxwell immediately, and you will hear from us again.
I am Yr Obedt ser
Alex Hamilton
send this to the General after reading it.

Doctor Stile’s House
Cranbury Town 9 OClock.

We are just informed that General Scot passed by Hopper’s Tavern, 5 miles from Allen Town this afternoon at 5 OClock
